In a neglect proceeding pursuant to Family Court Act article 10, the mother appeals from (1) an order of the Family Court, Kings County (Hepner, J.), dated September 13, 1994, which, inter alia, suspended visitation between the mother and Shoshana L. pending conclusion of the dispositional hearing, and (2) an order of disposition of the same court (Hepner, J.), dated January 17, 1995, extending the placement of Shoshana L. and the supervision of Chulda L. and Shifra L. for a period of 12 months.
Ordered that the appeals are dismissed as academic, without costs or disbursements.
The orders that are the subject of these appeals have been superseded by subsequent dispositional orders from which no appeals have been taken. Accordingly, the appeals must be dismissed as academic (see, Matter of Keith C, 226 AD2d 369; Matter of Ana P., 215 AD2d 485; Matter of New York City Dept. of Social Servs. [Kalisha A.] v Diognes T., 208 AD2d 844). O’Brien, J. P., Copertino, Thompson and Krausman, JJ., concur.